More than half the people of the state depend, either directly or indirectly, upon irrigation. The normal flow of our streams has been appropriated and, therefore, the limit of development by irrigation from that source has been reached. Hence, the need of providing additional water by storage, or otherwise, is great, and the purpose of the statute under consideration, most commendable. Notwithstanding the importance and the pressing need of additional water, the statute was loosely drawn without proper regard to, and, apparently, by someone not conversant with, the Constitution of the State of Idaho (it was stated on oral argument that the statute was forwarded from Washington, D.C., to Montana, and from Montana to Idaho). It is most unfortunate that the statute was so drawn. Nevertheless, it is our duty to construe the Constitution as it is written; otherwise, that instrument would soon become useless — a mere scrap of paper. The rule by which this court should be guided in all cases involving the interpretation and construction of the Constitution, is aptly stated by Chief Justice Bronson in Oakley v. Aspinwall, 3 N.Y. 547, approved and adopted by this court some 45 years ago in *Page 739 People ex rel. Lincoln County v. George, 3 Idaho 72, 81,26 Pac. 983. That learned Justice said:
"It is highly probable that inconveniences will result from following the constitution as it is written. But that consideration can have no weight with me. It is not for us, but for those who made the instrument to supply its defects. If the legislature or the courts may take that office upon themselves; or if under color of construction, or upon any other specious ground, they may depart from that which is plainly declared, the people may well despair of ever being able to set a boundary to the powers of the government.
Written constitutions will be worse than useless. Believing, as I do, that the success of free institutions depends on a rigid adherence to the fundamental law, I have never yielded to considerations of expediency in expounding it. There is always some plausible reason for the latitudinarian constructions which are resorted to for the purpose of acquiring power — some evil to be avoided, or some good to be attained by pushing the powers of the government beyond their legitimate boundary. It is by yielding to such influences that constitutions are gradually undermined, and finally overthrown. My rule has ever been to follow the fundamental law as it is written, regardless of consequences. If the law does not work well, the people can amend it; and inconveniences can be borne long enough to await that process. But if the legislature or the courts undertake to cure defects by forced and unnatural constructions, they inflict a wound upon the constitution which nothing can heal. One step taken by the legislature or the judiciary in enlarging the powers of the government opens the door for another, which will be sure to follow; and so the process goes on, until all respect for the fundamental law is lost, and the powers of the government are just what those in authority please to call them." *Page 740